Name: Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/8 Official Journal of the European Communities 30 . 5 . 78 COUNCIL REGULATION (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals THE COUNCIL OF THE EUROPEAN COMMUNITIES, ¢ 7 Whereas the transition from the current arrangements in Member States to those introduced by this Regula ­ tion must take place in the best possible manner; whereas transitional measures may therefore prove necessary ; Whereas the expenditure incurred by Member States as a result of the obligations arising from the application of this Regulation will be borne by the Community, in accordance with Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3 ), as last amended by Regulation (EEC) No 2788/72 (4), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( 1 ), Having regard to the opinion of the Economic and Social Committee (2), Whereas the production of peas and field beans in ­ tended for animal feed is of increasing importance to the Community; whereas , in order to encourage the development of this production, which is subject to direct competition from oil-seed meals imported free of duty from outside the Community, it is necessary to provide for appropriate support measures ; Whereas peas and field beans need to be marketed under balanced conditions of competition with soya meal, which nevertheless provide a fair return to produ ­ cers ; whereas the soya-meal price level which enables the above objectives to be attained may be expressed as an activating price for the granting of aid for peas and field beans ; Whereas , in view of the relationship between the price of oil-seed meals and that of peas and field beans, a certain percentage of the difference between the activat ­ ing price and the average price of oil-seed meals re ­ corded on the world market corresponds to the amount of aid which it is necessary to grant in order to attain the abovementioned objective ; Whereas in order to facilitate the application of these arrangements the aid should be granted to undertakings which process peas and field beans ; whereas , in order that farmers may benefit from the system of aid, the granting of such aid should be made conditional on the conclusion with farmers of contracts providing for a minimum purchasing price ; Article 1 1 . Before 1 August each year, for the marketing year beginning the following calendar year, an aid activating price, hereinafter termed 'activating price', shall be fixed for the Community in accordance with the procedure laid down in Article 43 (2 ) of the Treaty in respect of the following products :  peas, excluding chick peas , falling within subhead ­ ing 07.05 B I of the Common Customs Tariff,  field beans falling within subheading 07.05 B III of the Common Customs Tariff. However, for the 1978/79 marketing year, this price shall be fixed before 1 June 1978 . 2 . The activating price shall be fixed for soya meal at a level which enables the products referred to in para ­ graph 1 to be used in animal feedingstuffs under condi ­ tions of normal competition with oil-seed meals and which ensures a fair return to producers of peas and field beans . 3 . The activating price shall apply throughout the marketing year for which it is fixed ; the marketing year shall run from 1 July to 30 June. (!) OJ No C 85 , 10. 4 . 1978 , p . 31 . (2) OJ No C 101 , 26. 4 . 1978 , p . 10 . ( 3 ) OJ No L 94 , 28 , 4 . 1970, p. 13 . (4 ) OJ No L 295 , 30. 12 . 1972 , p. 1 . 30 . 5 . 78 Official Journal of the European Communities No L 142/9 4 . The activating price shall relate to a standard qual ­ ity. That quality shall be determined by the Council in accordance with the procedure referred to in paragraph 1 . procedure laid down in Article 12 of Council Regula ­ tion (EEC) No 11 17/78 of 22 May 1978 on the common organization of the market in dried fodder ( 1). Article 3 The average world market price for soya meal, calcu ­ lated for a Community frontier crossing-point and ad ­ justed, where appropriate, for the standard quality re ­ ferred to in Article 1 , shall be determined on the basis of the most favourable purchasing possibilities on the world market. The Council, acting by a qualified major ­ ity on a proposal from the Commission, shall adopt the criteria on the basis of which the world market price is to be determined. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 11 1778 . Article 4 Member States and the Commission shall communicate to each other the information necessary for the applica ­ tion of this Regulation. That information shall be de ­ termined in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 11 17/78 . The manner in which such information is to be communicated and distributed shall be decided in accordance with the same procedure. Article 2 1 . When the average world market price for soya meal, as determined in accordance with Article 3 , is lower than the activating price, aid shall be granted for peas and field beans harvested in the Community which are used in the manufacture of animal feedingstuffs . Such aid shall be equal to 45 % of the difference between these two prices . 2 . Aid shall be granted only to manufacturers of ani ­ mal feedingstuffs who:  satisfy the conditions necessary to qualify for aid,  have concluded contracts with producers of peas and field beans or other natural or legal persons providing for the payment to such producers of a price no lower than the minimum price. The minimum price shall be fixed at a level which, allowing for market fluctuations and the cost of trans ­ port of the product from producer to processor, enables producers to obtain a fair return . This price shall be fixed at the same time as the activat ­ ing price and in accordance with the same procedure. 3 . Aid shall be paid by the Member State on whose territory the manufacture of the animal feed in question takes place. 4 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt: ( a ) general rules for the granting of the aid; ( b) detailed rules for the checking of entitlement to aid ; such checking may cover both peas and field beans harvested in the Community and imports from third countries ; in connection with the latter a security may be required ; ( c) the conditions referred to in paragraph 2, first indent. 5 . The amount of aid shall be fixed periodically by the Commission. 6 . Detailed rules for the application of this Article, in particular as regards the standard conditions with which the contracts referred to in paragraph 2 must comply, shall be determined in accordance with the Article 5 If transitional measures should prove necessary to facili ­ tate the change from the current arrangements in Member States to those provided for by this Regulation, such measures shall be adopted under the procedure laid down in Article 12 of Regulation (EEC) No 1117/78 . They shall continue to apply for as long as is strictly necessary to facilitate the transition from one set of arrangements to the other. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The system of aid provided for in this Regulation shall apply from 1 July 1978 . (*) See page 1 of this Official Journal . No L 142/10 Official Journal of the European Communities 30 . 5 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1978 . For the Council The President K. HEINESEN